Citation Nr: 1526626	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-06 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance of another person and/or housebound status due to service-connected disability.


WITNESSES AT HEARING ON APPEAL

The Veteran and his two daughters.


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel




INTRODUCTION

The Veteran severed as a Recognized Guerilla in the Regular Philippine Army from April 1954 to January 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

In the July 2013 rating decision, the RO declined to reopen the claims of entitlement to service connection for bilateral cataracts, benign prostatic hypertrophy, rheumatoid arthritis, physical asthenia, and bipedal edema.  In August 2013, the Veteran submitted a notice of disagreement with the July 2013 rating decision and in February 2014 a statement of the case was issued.  However, the Veteran has not submitted a substantive appeal as to these issues; thus, the Board does not have jurisdiction over these claims.  See 38 C.F.R. § 20.200 (2014) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).

In January 2015, the Veteran presented sworn testimony during a personal hearing, which was chaired by the undersigned Veterans Law Judge.  A copy of the transcript has been reviewed and is associated with the file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014.).


FINDING OF FACT

The Veteran is in receipt of a total schedular rating for bilateral hearing loss, which is his only service-connected disability.  He is not service-connected for a disability that is productive of blindness in both eyes with 5/200 visual acuity or less or concentric contraction of the visual field to 5 degrees or less, is not a patient in a nursing home, and is not bedridden.  His service-connected disability is not so disabling as to render him unable to care for his daily needs or protect himself from the hazards incident to his environment


CONCLUSION OF LAW

The criteria for SMC based upon the need of regular aid and attendance or by reason of being housebound are not met.  38 U.S.C.A. §§ 1114, 5107(b) (West 2014); 38 C.F.R. §§ 3.350, 3.351, 3.352, 4.25 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, pre-decisional notice letters dated in June 2011 and April 2013 complied with VA's duty to notify the Veteran with the claim adjudicated herein.  Specifically, the letter apprised the Veteran of what the evidence must show to establish entitlement to special monthly compensation based on the need for aid and attendance of another person and/or housebound status, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.   

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  
Here, during the January 2015 Board hearing, the undersigned Veterans Law Judge identified the issue on appeal.  Information was also obtained to clarify the Veteran's arguments.  He and his daughters provided testimony regarding the severity of the Veteran's condition and the need of aid and attendance.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

Regarding VA's duty to assist, the RO obtained service personnel records, service treatment records (STRs), as well as, private treatment records in furtherance of his claim.  

The Veteran was afforded VA examinations in December 2011 and May 2013.  As will be discussed below, the May 2013 VA examination report reflects that the VA examiner thoroughly reviewed the Veteran's past medical history, documented his medical conditions, and rendered an opinion that is consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the May 2013VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, VA has no duty to inform or to assist that has been unmet.
II.  Analysis

Special monthly compensation at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  To establish a need for regular aid and attendance, a veteran must be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; a patient in a nursing home because of mental or physical incapacity; or show a factual need for aid and attendance.  38 C.F.R. §§ 3.351(b)-(c), 3.352(a).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes the frequent need of adjustment of any special prosthetic or orthopedic appliances or either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  Also, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a). 

The particular personal functions which a veteran is unable to perform should be considered in connection with the claimant's condition as a whole.  The evidence need only establish that a veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that a veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the veteran's condition requires the veteran to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a). 

A veteran must be unable to perform one of the enumerated disabling conditions, but a veteran's condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The criteria for determining whether a veteran is in need of the aid and attendance of another person may be met if he is bedridden.  "Bedridden" is defined as a condition that, through its essential character, actually requires that a veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352.

In order for a veteran to prevail in his claim, the evidence must show that it is a service-connected disability that has resulted in the need for regular aid and attendance.  Prejean v. West, 13 Vet. App. 444 (2000). 

Special monthly compensation is also payable, under 38 U.S.C.A. 1114(s), where a veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when a veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 C.F.R. § 3.350(i)(2). 

Housebound benefits granted on the basis of being substantially confined to the home, means inability to earn a living.  The law and regulation providing housebound benefits are intended to provide additional compensation for veterans who are unable to overcome their particular disabilities and leave the house in order to earn an income as opposed to an inability to leave the house at all.  Hartness v. Nicholson, 20 Vet. App. 216 (2006).

The relevant focus for adjudicating an increased rating claim, including special monthly compensation, is on the evidence concerning the state of the Veteran's disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the Veteran has been granted service connection for bilateral hearing loss rated at a 100 percent disabling.  The Veteran was also awarded special monthly compensation based on the account of deafness of both ears and absence of air and bone conduction.  See, e.g., rating decision dated July 2013

The Veteran was afforded a VA examination in December 2011.  The VA examiner opined that the Veteran requires aid and attendance, due to his service-connected bilateral hearing loss because it is severe and he does not wear his hearing aids.  The VA examiner further reasoned that,

[H]earing loss for this age group causes them to become more accident prone, primarily because they cannot already hear a lot of the sounds.  The hearing loss may subsequently [cause] them to have accidents (crossing the street; explosions within the house; dogs barking) and without an aid and attendance they will not be able to help themselves to communicate with other people.

Furthermore, as to the Veteran's functional impact of his bilateral hearing loss, the December 2011 VA examiner stated that the Veteran has difficulty communicating with others and understanding spoken words.

The Veteran was afforded a VA examination in May 2013.  The VA examiner noted that the Veteran was accompanied to the examination by his daughter and that he was not permanently bedridden and was not hospitalized.  The Veteran reported that he is at home most of the time, he does not perform household chores, and he regularly socializes with family members.  For the past three years, he has been in a wheel chair.  He also reported that he has dizziness less than once a week; his imbalance affects his ability to ambulate.  The Veteran indicated that he is unable to dress, bathe, and or use the restroom alone.  Upon examination, he experienced decreased range of motion of the cervical and thoracolumbar spine and limitation of motion and muscle weakness associated with the lower extremities bilaterally.  The VA examiner found that the Veteran is unable to stand alone and has a tendency to fall.  His ability to feed, dress, undress, bathe, groom, and use the restroom is with marked and some difficulty.  The VA examiner noted that the Veteran's generalized body weakness and inability to stand is likely due to his age.  His best corrected vision was not 5/200 or worse.  The VA examiner opined that the Veteran's impairments, such as weakness, joints and back pains, blurred vision, benign prostatic hypertrophy, affect his ability to protect himself from the daily environment.  The VA examiner opined that despite the Veteran's occasional lapses of memory, he is able to manage his financial affairs as he his conscious, coherent, oriented, good judgement, and he assists his daughter with paying bills.  The VA examiner further opined that the Veteran requires regular aid and attendance in the performance of his daily activities, due to his senility and multiple arthritis diagnoses.  He has restriction in his ability to perform his daily activities, due to his bilateral cataracts, bilateral hearing loss, age related cognitive decline.  With regard to his functional impact to his service-connected bilateral hearing loss, the VA examiner opined that the Veteran has difficulty understanding words and phrases.

In a September 2014 statement, the Veteran asserts that he requires regular aid and attendance of another and that he is housebound.  Specifically, he asserts that he cannot walk without assistance due to mental incapacitation, hearing loss, and arthritis.  He further asserts that poor vision and physical asthenia cause body weakness.  

A September 2014 private treatment report notes that the Veteran was hospitalized for his degenerative physical asthenia and benign prostatic hyperplasia.

In a January 2015 rating decision, the RO determined that the Veteran is competent, based on the May 2013 VA examiner's opinion. 

During the Board's January's 2015 hearing, the Veteran's daughter testified that she is the Veteran's caretaker.  The Veteran's daughter explained that the Veteran is in use of a wheelchair because he is unable to stand.  He wears an adult diaper, and he requires assistance with eating.  The Veteran's daughter testified that the Veteran requires aid and attendance, due to his prostate, bilateral hearing loss, and arthritis.  Furthermore, the Veteran's daughter testified "we don't have evidence to support that the service-connected hearing loss is the main cause or is the reason for the Veteran to have entitlement to special monthly compensation." 

The Board finds that the December 2011 VA examination report did not identify how the Veteran's service-connected bilateral hearing loss impacts his ability to perform activities of daily living such as the ability to dress, undress, keep ordinarily clean and presentable, feed himself.  Rather, the VA examiner reasoned that the Veteran was entitled to aid and attendance for his service-connected bilateral hearing loss because he is more accident prone due to his age, hearing loss, and the fact that he does not wear his hearing aids.  Furthermore, the VA examiner's opinion considered age as factor when determining the Veteran's need for aid and attendance.  To this end, the VA examiner should not take into consideration factors such as age.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding a medical opinion based on incorrect factual premise is not probative).  The examination report and accompanying opinion is of limited probative value.  

The Board finds that the May 2013 VA examiner's opinion is of greater probative and outweighs the December 2011 VA examiner's opinion.  The May 2013 VA examiner's opinion was based upon a review of the Veteran's medical records and reported history and is consistent with the evidence of record.  Crucially, the May 2013 VA examiner's opinion was detailed, as it demonstrated the Veteran's disabilities and their impact on his daily life.  Therefore, May 2013 VA examiner's opinion is entitled to substantial probative weight.  Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.").

In this matter, the record does not reflect that the Veteran has the anatomical loss or loss of both feet or one hand and one foot or is blind in both eyes.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Additionally, the evidence does not show that he is in confinement to a nursing home due to mental or physical incapacity.  Thus, the question is whether he is permanently bedridden or so helpless as to be in need of regular attendance due to his service-connected bilateral hearing loss.
The Board finds that the Veteran's service-connected bilateral hearing loss does not result in the need for aid and attendance of another person.  The 2013 VA examination report noted that hearing loss does result in some limitation in activities of daily living.  However, it was added that his need for aid and attendance was due to senility and arthritis, two nonservice-connected disabilities.  During the Board's January 2015 hearing, the Veteran's daughter conceded that there is no evidence to support that the Veteran's need for aid and attendance is due to service-connected bilateral hearing loss, however, it was felt that the service-connected hearing loss contributed to the Veteran's need for special monthly compensation.  The evidence also shows that the Veteran is not bedridden, as the May 2013 VA examiner noted that the Veteran is in a wheel chair and arrived to the VA examination with the assistances of his daughter.  Thus, the criteria for special monthly compensation on account of the need for regular aid and attendance are not met.  38 U.S.C.A. §§ 1114(l), 5107(b); 38 C.F.R. §§ 3.351, 3.352.

With regard to special monthly compensation on account of being housebound, the Veteran has a single service-connected disability rated 100 percent disabling (i.e. bilateral hearing loss).  However, he does not have any other service connected disabilities.  Furthermore, the evidence of record reflects that the Veteran is not permanently housebound by reason of his service-connected bilateral hearing loss.  Thus, the criteria for special monthly compensation on account of being housebound are also not met.  38 U.S.C.A. §§ 1114(s); 5107(b); 38 C.F.R. § 3.350(i)(2) .

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is not applicable and the claim for special monthly compensation based on the need for regular aid and attendance 

of another person or on account of being housebound must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57 .


ORDER

Entitlement to special monthly compensation based on the need for regular aid and attendance or being housebound is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


